PHILLIPS, Judge.
The only question presented is whether the evidence was sufficient to convict. Viewing the evidence favorable to the State, as we must, State v. Cummings, 301 N.C. 374, 271 S.E. 2d 277 (1980); State v. Goines, 273 N.C. 509, 160 S.E. 2d 469 (1968), we are of the opinion that it was.
That defendant was in this isolated patch where marijuana was being cultivated and harvested, handling one of the bags used in harvesting it; that during the short interval that followed more marijuana was harvested and the backpack defendant wore was left in one of the harvesting bags containing marijuana; that his thumbprints were on one bag and a sales slip that was in his backpack; and that his palm prints were on three of the other bags, was proof enough, we think, of his participation in the illicit operation.
That the evidence does not show that defendant owned or otherwise controlled the land where the marijuana was being grown and harvested in unimportant. The evidence does show, we think, that defendant was in possession of the marijuana, as the indictment charged, and that is legally sufficient. Indeed, “possession,” within contemplation of our controlled substance laws, does not even require ownership of the substance, much less the land upon which it is situated. State v. Pevia, 56 N.C. App. 384, 289 S.E. 2d 135 (1982). “Possession,” either actual or constructive, can be proven in many different ways. One approved way is by showing that an accused was knowingly and intentionally in control of a forbidden substance. State v. Harvey, 281 N.C. 1, 187 S.E. 2d 706 (1972). Which is the course the State followed here, the evidence presented being sufficient to show, in our judgment, that defendant knew what was being cultivated and harvested and had control of it. Unlike the situation in State v. Weems, 31 *742N.C. App. 569, 230 S.E. 2d 193 (1976), where the heroin was hidden from view and defendant’s knowledge of it was not established, here the contraband, readily recognized by the officers as such, was in plain view, defendant was seen in control of one sack of it, and his finger and palm prints tend to show that other quantities of it were likewise in his possession.
However, the record does contain one circumstance favorable to the defendant. During cross examination one of the officers admitted that many hunters were near the area involved that day. That might explain defendant’s presence there with a shotgun; and being there, ordinary curiosity could perhaps also explain defendant picking up the bags of marijuana and his palm and thumbprints being on them. But defendant’s backpack being stored with the contraband materials and the harvesting of the illegal crop having been resumed almost immediately after defendant was seen in the marijuana patch are unexplained, if not unexplainable. This evidence, in our view, along with the rest, justified the jury in concluding that defendant was an insider and active participator in the forbidden project, rather than an innocent passerby or onlooker, as the defendant contends.
Consequently, we find
No error.
Judges WEBB and Becton concur.